Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horowitz et al. (U.S. Publication No. 2012/0254175 A1), hereafter referred to as Horowitz’175.
	Referring to claim 1, Horowitz’175, as claimed, a method for storing data, the method comprising: obtaining, by a data processor, a first request from a host (the shard router processes handle incoming requests from clients 120, see para. [0053] and Fig. 1); and in response to the first request: obtaining first cluster bidding counters (CBCs) from data clusters (monitoring shard or chunk, see paras. [0070], [0073]; also note: metadata and other information, see para. [0058]); identifying a first data cluster of the data clusters to service the each chunk is assigned a major and minor version number; metadata information on the shard including key ranges associated with the data stored, see paras. [0068] and [0076]); sending the first request to the first data cluster (monitoring and/or rebalancing between servers, see paras. [0078]-[0082]; also note: route the requests to appropriate shard(s) on shard servers, see paras. [0053]-[0055]); making a first determination that the first data cluster is unable to service the request (if threshold for size is exceeded, split processing and/or migration processing, see para. [0071]); and in response to the first determination: identifying a second data cluster of the data clusters to service the request based on the first CBCs and the DAG metadata; and sending the first request to the second data cluster (new chunk is copied to another server, see para. [0073]).
As to claim 2, Horowitz’175 also discloses prior to obtaining, by the data processor, the first request: obtaining, by the data processor, a registration request from a DAG of the first data cluster; obtaining a data cluster identifier associated with the first data cluster; obtaining DAG configuration information associated with the DAG; and generating a DAG identifier associated with the DAG, wherein the DAG metadata comprises the DAG identifier, data cluster identifier, and the DAG configuration information (obtaining information from each chunk/shard such as a major and minor version number; metadata information on the shard including key ranges associated with the data stored, see paras. [0058], [0068] and [0076]; note updates to chunk/shard, routing process, see paras. [0072], [0075], [0101], and [0102]).
As to claim 3, Horowitz’175 also discloses identifying the first data cluster comprises determining, using the DAG metadata, that the first data cluster has a configuration that is capable of servicing the first request (monitoring and/or rebalancing between servers, see paras. [0078]-[0082]; also note: route the requests to appropriate shard(s) on shard servers, see paras. [0053]-[0055] and Figs. 4-6).
shard cluster, see paras. [0048] and [0050]; metadata and other information, see para. [0058]). 
As to claim 5, Horowitz’175 also discloses the CBC of the first CBCs specifies computational resources available in the data cluster of the data clusters to service requests (monitoring processing resources, see paras. [0071] and [0081]; also note: baseline processing capacity availability, see para. [0073]).
As to claim 6, Horowitz’175 also discloses the first request is a write request (writes, see paras. [0003], [0006], [0015], [0025], [0063] and [0072]). 
As to claim 7, Horowitz’175 also discloses following making the second determination: obtaining, by the data processor, a second request from the host; and in response to the second request: obtaining second CBCs from the data clusters; identifying a third data cluster of data clusters to service the request based on the second CBCs and the DAG metadata; and sending the second request to the third data cluster (monitoring and/or rebalancing between servers, see paras. [0078]-[0082]; also note: route the requests to appropriate shard(s) on shard servers, see paras. [0053]-[0055], Figs. 2 and 5).
Note claims 8 and 15 recite similar limitations of claim 1.  Therefore they are rejected based on the same reason accordingly.
Note claims 9 and 16 recite the corresponding limitations of claim 2.  Therefore they are rejected based on the same reason accordingly.
Note claims 10, 11, 17 and 18 recite the corresponding limitations of claim 3.  Therefore they are rejected based on the same reason accordingly.
Note claims 12 and 19 recite the corresponding limitations of claim 5.  Therefore they are rejected based on the same reason accordingly.

Note claims 14 recites the corresponding limitations of claim 7.  Therefore it is rejected based on the same reason accordingly.



The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).  
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181